Exhibit 99.1 FOR IMMEDIATE RELEASE IRIDEX Reports 2015 Third Quarter, Nine-Month Results Mountain View, CA. – November 5, 2015 – IRIDEX Corporation (Nasdaq: IRIX) today reported financial results for the third quarter and nine months ended October 3, 2015. · Revenues were $9.8 million in the third quarter of 2015 compared to $10.1 million in the 2014 third quarter and $9.0 million in the second quarter of 2015. For the first nine months of 2015, revenues were $29.6 million compared to $31.0 million in the prior year period. · Gross margin for the 2015 third quarter was 49.3% compared to 50.9% in the third quarter of the prior year. · In the 2015 third quarter, the operating income was $0.1 million compared to $0.6 million in the 2014 third quarter. · Net income for the third quarter of 2015 was $0.4 million, or $0.04 per diluted share, compared to $0.5 million, or $0.05 per diluted share, in the prior year period. Net income for the first nine months of 2015 was $0.1 million, or $0.00 per share, compared to net income of $1.3 million, or $0.12 per diluted share, in the first nine months of 2014. · Guidance: For the 2015 fourth quarter, the Company anticipates revenue of $11.5 million to $11.9 million, gross margin is anticipated to come in between 48% and 50%, and operating expenses are expected to be $5.3 million to $5.5 million.
